                                                                                                         FILED
                                                                                                2020 Jan-13 PM 04:15
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ALABAMA
                               NORTHWESTERN DIVISION
    LAURA A. THOMPSON          )
                               )
        Plaintiff,             )
                               )
    v.                         )                       Case No.: 3:18-cv-1126-LCB
                               )
    GENERALI WORLDWIDE         )
    INSURANCE COMPANY LIMITED, )
                               )
        Defendant.

                             MEMORANDUM AND ORDER

       On June 7, 2019, this Court granted the Defendant’s motion to compel

arbitration and stayed the case pending arbitration. (Doc. 19). On January 7, 2020,

this Court held a status conference in which the Plaintiff informed the Court that she

could not afford arbitration and wished to dismiss the case in order to appeal this

Court’s order compelling arbitration.

       On January 8, 2020, the parties filed a joint stipulation of dismissal pursuant

to Rule 41(a)(1)(A)(ii), Fed. R. Civ. P. (Doc. 21). In the filing, the parties moved

to lift the stay and dismiss the case with prejudice.1 Parties may dismiss a lawsuit

voluntarily by filing a stipulation of dismissal signed by all parties who have

appeared, except in suits involving class or derivative actions, unincorporated



1
  In the same filing, the parties also stated: “In making this motion, Plaintiff expressly reserves
the right to seek appeal of the Court’s order of June 7, 2019 compelling arbitration.” (Doc. 21).
associations, and receiverships. Fed. R. Civ. P. 41(a)(1)(A)(ii). None of these

exceptions apply in this case. Because the parties have filed a joint stipulation of

dismissal signed by all parties who have appeared, the case was dismissed with

prejudice immediately upon filing of the stipulation. Love v. Wal-Mart Stores, Inc.,

865 F.3d 1322, 1325 (11th Cir. 2017) (holding that a joint stipulation of dismissal is

“self-executing” and dismisses the case upon proper filing).

      Accordingly, the stay in this case is LIFTED, and all claims embraced herein

are DISMISSED WITH PREJUDICE. The Clerk is directed to close this file.

Costs are taxed as paid.

      DONE and ORDERED January 13, 2020.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                          2
